Benson, J.
(dissenting) : I concur in the dissent of the chief justice contained in the foregoing opinion of the court. The effect of the judgment is to allow the council to strike out the flat rates and compel the consumers to accept the use of the meter and assume additional burdens, while the company is relieved of important conditions. The provision for flat rates and other conditions of the original contract changed by the new ordinance were deemed material by the parties when the contract was made, and the court can not say that they are any. less máterial now. The changes proposed are in rates and also in the conditions provided for the distribution and use of gas, and, as I read the law, are subject to. approval or rejection by the voters.
Mr. Justice Smith concurs in this dissent.